Citation Nr: 1032794	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  05-38 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1973 to 
September 1993.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas which granted service connection for coronary artery 
disease, among other claims.  An initial disability rating of 10 
percent was assigned for this disability.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a September 2008 RO (Travel Board) hearing.  A copy of 
that hearing transcript has been associated with the claims file.

This matter was remanded for additional development and 
adjudication in the Board's December 2008 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's representative requested that VA obtain treatment 
records from the Veteran's private cardiologist, Dr. G. S. R., in 
a January 2010 letter.  This letter was accompanied by a 
completed Authorization and Consent to Release Information to VA 
(Release) form signed by the Veteran

These treatment records, unfortunately, have not been requested 
or obtained.  As these records are relevant to the instant claim 
and have been properly identified, they must be obtained.  
38 U.S.C.A. § 5103(a).

In addition, the Veteran reported that he would provide a copy of 
his last coronary angiogram and that he had been scheduled to 
undergo an echocardiogram later in the month in an April 2009 VA 
cardiology examination.  These documents have not been received 
and it is not clear whether this testing was conducted by the 
private cardiologist referenced above.  If this testing was not 
conducted by the cardiologist Dr. G. S., the Veteran is advised 
that he may either provide copies of these pertinent documents to 
VA or may complete another Release form to allow VA to obtain 
these records on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain treatment 
records from the Veteran's private 
cardiologist, Dr. G. S. R., as identified in 
the January 2010 Release.  Any records 
received should be associated with the claims 
file.

All attempts to obtain these records should 
be noted in the claims file.  If these 
records are unavailable, this should be noted 
in the claims file.

2.  In the event that the Veteran completes 
another Release form for his recent coronary 
angiogram and echocardiogram, the RO/AMC 
should also obtain these records.

Any records received should be associated 
with the claims file.

All attempts to obtain these records should 
be noted in the claims file.  If these 
records are unavailable, this should be noted 
in the claims file.


3.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


